This is a proceeding in bastardy under Section 3416 et seq. of the Code of 1923. While the Statute (Code of 1923, Section 3422) requires that the proceeding shall be brought in the name of the State, a bastardy proceeding is not a criminal case within the meaning of the Statute, which dispenses with the assignments of error in criminal cases taken from the lower court to the appellate court on appeal. This case is submitted without assignments of error, and, therefore, there is nothing for us to pass upon.
The judgment is affirmed on the authority of Borden v. State,27 Ala. App. 271, 170 So. 98; Jackson v. State, 26 Ala. App. 257,157 So. 872; Williams v. State, 117 Ala. 199, 23 So. 42.
The judgment is affirmed.
Affirmed.